Citation Nr: 1409670	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  10-09 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of service connection for a bilateral knee chondromalacia.

2.  Entitlement to service connection for acid reflux.

3.  Entitlement to service connection for bilateral lower extremity nerve damage, to include as due to herbicide exposure.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

6.  Entitlement to service connection for an acquired psychiatric disability other than PTSD, to include depression.

7.  Entitlement to a permanent and total rating for non-service connected pension purposes.



REPRESENTATION

Appellant represented by:	Colin E. Kemmerly, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran had active service from February 1969 to January 1972; and from October 1976 to December 1976.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  In March 2011, the Veteran testified at a Travel Board hearing before the undersigned.  A transcript of the hearing has been associated with the claims file.

The issue of entitlement to service connection for tinnitus has been raised by the record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ) (in this case, the RO).  A review of the record shows that, in a December 2008 statement included with his notice of disagreement, the Veteran asserted that he had experienced ringing in his ears since service.  Therefore, the Board does not have jurisdiction over this issue and it is referred to the RO for appropriate action.  

The Board notes that, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that claims for service connection for PTSD also encompass claims for service connection for all psychiatric disabilities afflicting a Veteran based on a review of the medical evidence.  The medical evidence indicates that the Veteran has been diagnosed as having depression and PTSD.  Thus, the claims of service connection for PTSD and for an acquired psychiatric disability other than PTSD, to include depression, are as stated on the title page of this decision.

In addition to the paper claims file, there is a Virtual VA and a VBMS paperless claims file associated with the Veteran's appeal.  A review of these virtual files shows that they contain no additional evidence pertinent to the Veteran's currently appealed claims.

The issues of entitlement to service connection for PTSD, an acquired psychiatric disability other than PTSD, to include depression, bilateral hearing loss, and entitlement to non-service connected (NSC) pension are addressed in the REMAND portion of the decision below and are REMANDED to the RO.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  In a June 1997 rating decision , the RO denied the Veteran's request to reopen his previously denied service connection claim for bilateral knee chondromalacia; this decision was not appealed.

2.  The evidence received since June 1997 does not relate to an unestablished fact necessary to substantiate the claim of service connection for bilateral knee chondromalacia and is cumulative or redundant of information previously considered.

3.  The record evidence shows that the Veteran's current acid reflux is not related to active service or any incident of service.

4.  The record evidence shows that the Veteran does not experience a chronic disability of the bilateral lower extremities which manifested during or as a result of active service.


CONCLUSIONS OF LAW

1.  The June 1997 rating decision, which denied the Veteran's application to reopen the claim of service connection for bilateral knee chondromalacia, is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  Evidence received since the June 1997 rating decision  in support of the claim of service connection for bilateral knee chondromalacia is not new and material; accordingly, this claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).

3.  Service connection for acid reflux is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

4.  Service connection for bilateral lower extremity nerve damage is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) ; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Neither the Veteran nor his attorney has alleged prejudice with respect to notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008).  None is found by the Board.  The Veteran was notified via letter dated in May 2008 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  This letter also notified the Veteran of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements and predated the initial adjudication by the RO in November 2008.

Relevant to the new and material claim, in claims to reopen, VA both must notify a claimant of the evidence and information necessary to reopen the claim, as well as the evidence and information required to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  To satisfy the above requirement, the Secretary must consider the bases for the denial in the prior decision and provide the claimant with a notice letter describing what evidence would be necessary to substantiate those elements required to establish service connection that were previously found insufficient.

The Board notes that the May 2008 letter provided information as to what evidence was required to substantiate the claim to reopen service connection for bilateral knee chondromalacia, to include what new and material evidence was and what that evidence needed to demonstrate in order to reopen his bilateral knee claim, and of the division of responsibilities between VA and a claimant in developing an appeal.  The May 2008 letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing examinations when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The claims file contains the Veteran's service treatment records, Social Security Administration (SSA) records, and VA and private treatment records and examination reports.  Moreover, the Veteran's statements in support of the claims are of record, including testimony provided at the March 2011 hearing before the undersigned Acting Veterans Law Judge (AVLJ).  The Board has reviewed such statements carefully and concludes that no available outstanding evidence has been identified. The Board also has perused the medical records for references to additional treatment reports not of record but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  The Board finds that all necessary development has been accomplished, and appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In September 2009, the Veteran had a VA examination which addressed the medical matters presented by this appeal.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA September 2009 examination obtained in this case is adequate.  The September 2009 VA examiner elicited information concerning the Veteran's military service and performed a contemporaneous physical examination. The opinion considered the pertinent evidence of record, the Veteran's lay history, included a specific reference to the Veteran's service treatment records, and provided a rationale for its conclusions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).

Relevant to his bilateral knee disability, the Board notes that the Veteran has not been provided with a VA examination; however, the VCAA and its implementing regulations include clear guidelines consistent with the intent of Congress regarding the timing and the scope of assistance VA will provide to a claimant who attempts to reopen a previously denied claim.  See 38 C.F.R. §§ 3.159(c)(1),(2) and (3).  Such assistance includes obtaining service records, records in the custody of a Federal agency, and private records adequately identified by the claimant; prior to reopening a claim, there is no duty to obtain a VA medical examination or opinion.  As the Veteran's claim is not reopened, there is no obligation on the part of VA to provide a medical examination or opinion in connection with this claim.

The Veteran testified at a March 2011 Board hearing.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, during the hearing, the AVLJ noted the basis of the prior determinations and noted the elements of the claims that were lacking to substantiate the claims for benefits.  The AVLJ specifically noted the issues on appeal.  The Veteran was assisted at the hearing by his attorney.  The attorney and the AVLJ then asked questions to ascertain whether the Veteran had submitted evidence in support of his claims.  In addition, the AVLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  

Moreover, neither the Veteran nor his attorney has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits.  As such, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

New and Material Evidence Claim

In a June 1997 rating decision, the RO declined to reopen the Veteran's claim of service connection for a bilateral knee disability.  That decision was not appealed.  In November 2007, the Veteran filed an application to reopen the claim.  In a November 2008 rating decision, the RO determined that new and material evidence had not been received to reopen the claim.  The RO explained that new and material evidence in this case would relate to the material issue of whether a bilateral knee disability, which existed prior to service, was made permanently worse by service. The RO indicated that no additional evidence had been submitted. 

Evidence added to the file since the June 1997 determination includes VA medical reports from July 2002 to January 2011, which some treatment for bilateral knee disability; however, there is no reference to service aggravation.  A September 2009 VA general examination report documents the Veteran's complaint of bilateral knee arthritis, without reference to service.  SSA records, to include private treatment records from Dr. H. dated from June 1989 to March 2002 that documents the Veteran's bilateral knee arthritis, without a reference to whether or not the Veteran's bilateral knee disability was aggravated by service.  Also added to the file were statements from the Veteran, to include his testimony, without reference to service incurrence or aggravation.

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority. 38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.  

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285   (1996).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

The Board notes that the Veteran was advised of his appellate rights in June 1997 and no further communication regarding his claim of entitlement to service connection for a bilateral knee disability was received until November 2007, when VA received his application to reopen such claim.  Therefore, as noted, the June 1997 determination is final.  38 U.S.C.A. § 7105(c)  (West 1991) [(West 2002)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1997) [(2013)]. 

The Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period. However, in the instant case, such regulation is inapplicable.  Specifically, the Veteran did not submit any additional evidence prior to the expiration of the appeal period.  Therefore, no new and material evidence pertaining to the Veteran's claim for service connection for a bilateral knee disorder was received prior to the expiration of the appeal period stemming from the June 1997 determination.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

In the determination of June 1997, the RO determined that new and material evidence had not been presented to reopen the claim.  Accordingly, the critical inquiry in this case involves whether new and material evidence relating to in-service/service-related aggravation, or even for the sake of completeness, incurrence of a bilateral knee condition, has been presented. 

Having reviewed the record evidence, particularly including that added to the record since the June 1997 determination, the Board concludes that new and material evidence has not been presented and the claim of service connection for bilateral knee chondromalacia is not reopened.  With respect to VA records dated from 2002 to 2011, this evidence merely describes the Veteran's on-going bilateral knee symptoms and treatment, without pertinent reference to service.  Private medical records of Dr. H. dated from June 1989 to March 2002 (included in the SSA records), similarly document treatment for bilateral knee problems, without reference to service aggravation.  In Morton v. Principi, 3 Vet. App. 508 (1992), the Court held that medical records merely describing the Veteran's current condition are not material to the issue of service connection and are not sufficient to reopen a claim for service connection based upon new and material evidence.  In a related case, the Court held that medical evidence which merely documents continued diagnosis and treatment of disease, without addressing the crucial matter of nexus evidence (i.e., a connection to a service-related event or condition), does not constitute new and material evidence.  See Cornele v. Brown, 6 Vet. App. 59, 62 (1993); Mintz v. Brown, 6 Vet. App. 277, 280 (1994).  The evidence added to the file since June 1997 is new but does not relate to evidence of service-related aggravation of a pre-existing bilateral knee condition, or of service incurrence; therefore, this newly received evidence is not material.

In addition to the medical evidence discussed above, the Board has considered the written assertions of the Veteran as well as his testimony.  The Board notes that this evidence provides no basis to reopen the claim.  The Board points out that statements simply reemphasizing factual evidence already documented and his position and opinions previously considered in the prior final decision are not new or sufficient to reopen the claim.  Reid v. Derwinski, 2 Vet. App. 312 (1992).  To the extent that any new contentions and arguments have been raised since the June 1997 rating decision, the Board is mindful that the Court has held that presentation of new arguments based on evidence already of record at the time of the previous decision does not constitute the presentation of new evidence under 38 U.S.C. § 5108.  See also Untalan v. Nicholson, 20 Vet. App. 467 (2006).  Under these circumstances, the Board concludes that the criteria for reopening the service connection claim for a chronic bilateral knee disability are not met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen this finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Service Connection Claims

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no valid claim.  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). 

To establish service connection, there must be: (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)). 

Where a Veteran has served for 90 days or more during a period of war, or during peacetime service after January 1, 1947, and a chronic disorder, such as arthritis, becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309 (2013). 

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2013). 

A recent decision of the United States Court of Appeals for the Federal Circuit  (Federal Circuit Court), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence). When considering whether lay evidence may be competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Acid Reflux

The Veteran contends that he has acid reflux due to his military service.  The Veteran's service treatment records (STRs) show no complaints of or treatment for a chronic disability that involved acid reflux.  Service discharge examinations dated in August 1971 and November 1976 documented no abnormalities of the digestive system.

Postservice VA treatment records documents the Veteran's complaints of reflux; however there is no document of a chronic diagnosed disability.

On September 2009 VA general examination, the Veteran reported that he developed heartburn in or around 2002.  He reported that he had an upper gastrointestinal study and was subsequently diagnosed with gastroesophageal reflux disease (GERD) and hiatal hernia.  The Veteran reported that he currently takes medications for his GERD which have proven to be beneficial.  The examiner assessed GERD with hiatal hernia, no functional limitations.

During the March 2011 Board hearing, the Veteran reiterated that he takes medication for his acid reflux disability.  He indicated that he had this disability for many years.  He also stated that he was unsure as to whether or not any medical professional had been able to tell him the etiology of his reflux.

The Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for acid reflux.  While the September 2009 VA examination report shows a diagnosis of GERD, the Veteran's service treatment records do not indicate that the Veteran's GERD had its onset during active duty service.  The Veteran's service treatment records do not indicate that he had GERD or any similar digestive disability.  As for post-service medical evidence, the private and VA records do not show or contain any evidence suggesting a relationship between GERD and the Veteran's service, to include any continuous symptomatology.  Significantly, the Veteran reported at the September 2009 VA examination that heartburn started around 2002.  The Board notes that evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333   (Fed. Cir. 2000).

Consideration has been given to the Veteran's assertions that his current GERD disorder is the result of his military service.  That is, although the Board readily acknowledges that Veteran is competent to report symptoms of digestive discomfort, there is no indication that the Veteran is competent to etiologically link any incident in military service to his current GERD disorder, which was diagnosed many years after service.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating digestive disorders.  See King v. Shinseki, 700 F.3d 1339, 1345   (Fed.Cir.2012).  As such, his opinion does not constitute competent medical evidence and lacks probative value.

A review of the evidence has revealed that GERD did not have onset during his active service and was not caused by his active service.  Additionally, as noted, the Veteran has not alleged continuous symptoms of a digestive disability since service.  As the preponderance of evidence is unfavorable to the claim, the Board must deny the issue of entitlement to service connection for acid reflux/GERD.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Bilateral Lower Extremity Nerve Damage

The Board notes that the Veteran served in Vietnam from November 1969 to October 1970.  Therefore, he is presumed to have been exposed to herbicides coincident with such service.  In this regard, VA regulations provide that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  See 38 C.F.R. §§ 3.307(a)(6)(iii); see also VAOPGCPREC 7-93.  The presumptions for diseases related to Agent Orange exposure are codified in 38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307 and 3.309, based on an analysis of scientific evidence.  However, the presumption only exists for those diseases listed in 38 C.F.R. §§ 3.307 and 3.309(e).  

The Board observes that effective September 6, 2013, VA amended its adjudication regulations concerning presumptive service connection for disabilities associated with exposure to certain herbicide agents.  The amendments implement a decision by the Secretary to clarify and expand the terminology regarding the presumption of service connection for peripheral neuropathy associated with exposure to certain herbicide agents and to ensure compliance with court orders from the class action litigation of Nehmer v. U.S. Department of Veterans Affairs, No. CV-86-6160 TEH (N.D. Cal.).

In the National Academy of Sciences ' (NAS) report Veterans and Agent Orange: Update 2010, NAS concluded that early onset peripheral neuropathy associated with herbicide exposure is not necessarily a transient condition.  NAS also reaffirmed the conclusion in its prior reports that data did not suggest that exposure to herbicides led to the development of delayed-onset chronic peripheral neuropathy.  Therefore, VA amended §§ 3.307(a)(6)(ii) and 3.309(e) by replacing the term "acute and subacute peripheral neuropathy" with the term "early-onset peripheral neuropathy."  VA also removed Note 2 to § 3.309(e), which had required, in order for the presumption to apply, that the neuropathy be transient and appear within weeks or months of exposure to an herbicide agent and resolve within two years of the date of onset.  Under the amendments, peripheral neuropathy will still need to become manifest to a degree of 10 percent or more within one year after the date of last exposure to herbicides in order to qualify for the presumption of service connection, but it no longer needs to be transient.

This amendment applies to claims received by VA on or after September 6, 2013; and to claims pending before VA on that date.  As the Veteran's current claim was pending before VA on September 6, 2013, the amendment applies in this case.

The Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for bilateral lower extremity nerve damage.  The Veteran does not have a confirmed diagnosis of peripheral neuropathy, to include acute and/or subacute peripheral neuropathy, at any time prior to or during the appeal period.  In this regard, the Veteran's service treatment records are silent for any complaints, symptoms, diagnosis, or treatment of peripheral neuropathy or any neurological disorder.  In addition, on the Veteran's August 1971 Report of Medical Examination for Separation, his lower extremities were normal upon clinical evaluation.  Likewise, the Veteran's post-service treatment records do not contain a diagnosis of peripheral neuropathy of the lower extremities.  The Board acknowledges that the absence of contemporaneous medical evidence does not preclude granting service connection for a claimed disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  An October 2005 treatment record documents that, based on the results of a limited EMG, there was no evidence of neuropathy or myopathy.  On a March 2006 VA environmental examination, the Veteran reported numbness in his legs that started in 1978.  He reported that a physician informed him that the numbness in the lower extremities was related to some pressure on the nerve in his back with a herniated disk.

On September 2009 VA general examination, the Veteran reported a history of numbness to the lateral aspect of both legs.  Neurological evaluation revealed deep tendon reflexes were 2+ and symmetrical; the Veteran exhibited a normal gait; sensations were intact to sharp and dull in all areas including lateral aspect of both lower extremities; straight leg raise was negative for radicular pain.  The assessment included subjective complaints of neuropathy involving lower extremities without current objective findings.

An August 2010 VA clinic note documents the Veteran's long history of low back pain.  It was noted that pain radiated from his lower back to his hips and legs bilaterally.  Neurological examination revealed that the Veteran had 5/5 strength in all of his extremities; pain, light touch, vibratory sense were intact, as were two-point discrimination and proprioception; deep tendon reflexes were all normal.

During the March 2011 Board hearing, the Veteran testified that a herniated disc is affecting his nerves down the side of his legs and bottom of his feet.

As noted, pertinent to a claim for service connection, such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer, 3 Vet. App. at 225; Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  In McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court held that the requirement of the existence of a current disability is satisfied when a Veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  In Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), however, the Court held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency. 

Under applicable regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1.  See also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that a symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), vacated in part and remanded on other grounds sub. nom.  Sanchez-Benitez v. Principi, 239 F. 3d 1356 (Fed. Cir. 2001).

In this case, the probative evidence of record does not show a current diagnosis of bilateral neuropathy of the lower extremities at any point during the appeal period.  While the Board has considered the Court's holding in Romanowsky, there also is no probative evidence of a recent diagnosis of bilateral neuropathy of the lower extremities prior to the Veteran's claim. 

The Board acknowledges that the Veteran is competent to report his own symptoms or matters within his personal knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan, 451 F.3d at 1331.  In addition, laypersons may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (the Board's categorical statement that 'a valid medical opinion' was required to establish nexus, and that a layperson was 'not competent' to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  Matters of a medical diagnosis for disabilities not capable of lay observation, such as neuropathy, are matters within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  

The Veteran does not have the appropriate medical training and expertise to competently diagnose bilateral neuropathy of the lower extremities. Specifically, neuropathy is a very specific type of neurological disorder.  While the Veteran is competent to describe symptoms, he is not capable of identifying the cause of such symptoms.  Moreover, the diagnosis of neuropathy generally requires specialized testing, to include an electromyography and/or a nerve conduction study.  Therefore, the Veteran's lay assertions have no probative value.  Jandreau, 492 F.3d at 1377 n.4 ("[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. §§ 1110, 1131.  Thus, where, as here, the probative evidence indicates that the Veteran does not have a current diagnosis of chronic bilateral neuropathy of the lower extremities for the entire appeal period, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998). 


ORDER

As new and material evidence has not been received, the previously denied claim of service connection for bilateral knee chondromalacia is not reopened.

Entitlement to service connection for acid reflux is denied.

Entitlement to service connection for bilateral lower extremity nerve damage, to include as due to herbicide exposure, is denied.


REMAND

The Veteran contends that he incurred PTSD and an acquired psychiatric disability other than PTSD, to include depression, during active service.  Having reviewed the record evidence, the Board finds that additional development is necessary before the underlying claims can be adjudicated on the merits.

The Veteran reported that while serving in Vietnam between February 20, 1970 and March 20, 1970, his Unit, the 4th BN 60th Army Company B experienced constant fire/rocket attacks.  In an October 2008 Memorandum, the RO determined that the Veteran had not presented information sufficient enough for verification.  During the March 2011 Board hearing, the Veteran reiterated his contentions that his unit came under constant rocket attacks, and essentially he feared for his life.
During the course of this appeal, effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 75 Fed. Reg. 39843  (July 13, 2010), as amended by 75 Fed. Reg. 41092 (July 15, 2010)).  The rule has no geographic requirement and is not limited to service in a combat zone or on land.  Id. 

VA treatment records show treating physicians have provided Axis I diagnoses of depressive disorder and PTSD.  The Veteran had a VA examination in October 2009 when the examiner found that the Veteran did not have PTSD or depression.  The opinion was rendered with acknowledgment that the Veteran's treating physician had diagnosed PTSD and depression.  Significantly, the October 2009 VA examiner went on to state that it was unclear as to why other VA examiners had diagnosed the Veteran as having PTSD.

The Board observes that the claimed stressor of exposure to enemy mortar attacks, which the Veteran reported on his stressor statement, as well as in his testimony presented at the March 2011 Board hearing, fits within the definition of fear of hostile military or terrorist activity.  The application of the amended PTSD regulation, including the relaxed evidentiary standard for establishing the required in-service stressor, is dependent upon a diagnosis of PTSD.  While the October 2009 VA examiner did not provide a PTSD diagnosis, the Veteran's treating VA providers have consistently diagnosed him as having PTSD.  Under these circumstances, the Board finds that, on remand, the RO should attempt to corroborate the Veteran's claimed in-service stressor relating to exposure to mortar attacks.  

With respect to the service connection claim for bilateral hearing loss, the Veteran avers that he was exposed to noise trauma while serving as a truck and tank mechanic in the military.  Given the nature of his service occupation, the Board finds it reasonable to conclude that he likely had had some exposure to in-service noise trauma.  What the Veteran still must establish to substantiate his claim is that his current bilateral hearing loss is related to his in-service noise trauma. 

On September 2009 audiological evaluation, the examiner essentially concluded "is less likely as not caused by or a result of hearing loss."  The examiner also found that the Veteran's noise exposure history implied acoustic trauma but, due to the variance in the Veteran's audiograms, " I cannot resolve this matter without resort to mere speculation."  In essence, this is a non-opinion.  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009) (finding that, when an examiner is unable to come to an opinion, such evidence is neither positive nor negative support for service connection, and is therefore not pertinent evidence).  Consequently, the Veteran has not been afforded an examination adequate for rating purposes and a remand to obtain an adequate examination is necessary.  See Barr, 21 Vet. App. at 303.

Finally, with respect to the Veteran's claim of entitlement to non-service connected (NSC) pension, the Board finds that further development is necessary before a decision can be reached on the merits of the Veteran's claim of eligibility for NSC pension benefits.  The Veteran contends that he is unemployable as a result of his NSC disabilities.  He believes that his unemployability will continue throughout his life.  Thus, he contends that eligibility for NSC pension benefits should be established.

Pursuant to 38 U.S.C.A. § 1521(a), NSC pension is a benefit payable to a Veteran of a period of war who is permanently and totally disabled from disability not the result of the Veteran's willful misconduct.  An adequate opinion is needed as to the impact of the disabilities that are not due to misconduct on his ability to maintain gainful employment.  See Friscia v. Brown, 7 Vet. App. 294 (1994); Roberts v. Derwinski, 2 Vet. App. 387 (1992).

After obtaining all relevant evidence in a pension case, VA must evaluate each of the Veteran's disabilities in accordance with the schedule for rating disabilities.  Id.  The Veteran's entitlement must be considered under the average person test of 38 U.S.C.A. § 1502 and 38 C.F.R. § 4.15, unemployability as the result of a lifetime disability under 38 C.F.R. § 4.17, permanence of the percentage requirements of 38 C.F.R. § 4.16, and the provisions of 38 C.F.R. § 3.321  pertaining to unemployability where the percentage requirements are not met. See Brown v. Derwinski, 2 Vet. App. 444 (1992).

In this case, the Board acknowledges that, in a November 2008 rating decision, the RO evaluated the disabilities claimed by the Veteran, to include PTSD, depression, a low back disability, a hearing loss disability, and bilateral lower extremity disorder.  The Board notes that, during the appeal period, the Veteran has sought treatment for not only the above-identified disabilities but also has complained of a neck disability, GERD, headaches, and a right fifth finger status post dislocation, all of which were addressed in the January 2010 statement of the case.  

The Board recognizes that the RO obtained a VA examination in September 2009 for the Veteran in connection with his claim for entitlement to non-service-connected pension benefits.  In the examination, the VA examiner noted that the Veteran currently was employed as a private investigator.  The examiner indicated that the Veteran's low back disorder, GERD, neck disorder, headaches, knee disorder, neuropathy, and right fifth finger disorder did not render him totally and permanently disabled.  On a September 2009 VA audiology evaluation, the VA examiner found that the Veteran's bilateral hearing loss significantly affected his employment.  On the October 2009 VA mental health examination, the examiner found that, as the Veteran was currently working, there was no evidence that a psychiatric disorder would impair his ability to work.  During the March 2011 Board hearing, the Veteran testified that he had not been employed because of his disabilities since 2010.  The Board finds that a new examination is warranted in order to assess the Veteran's non-service connected disabilities.  In addition, no VA examiner considered the impact the Veteran's disabilities-when considered together-have on his ability to obtain and maintain gainful employment.

Once VA undertakes to provide an examination when developing a claim, even if not statutorily obligated to do so, it must provide an adequate one.  See Woehlaert, 21 Vet. App. at 464 (citing Barr, 21 Vet. App. at 311); see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").

In this case, although the September 2009 and October 2009 VA examiners evaluated the Veteran's ability to work as impacted by his disabilities separately, the Board notes that no VA examiner has made a determination as to whether the Veteran's non-service-connected disabilities, when considered together, combine to render him unable to obtain or maintain gainful employment.  That is, no adequate VA examination has been conducted to assess the Veteran's current employability, based on both a thorough assessment of all his disabilities and his educational and occupational history and experience.  Because no VA examiner has provided a medical opinion concerning the Veteran's employability as impacted by all of his disabilities considered together, a remand is required.  See 38 C.F.R. § 4.2 (2013) (providing that where an examination report does not contain sufficient detail, it is inadequate for evaluation purposes); see also Nieves-Rodriguez, 22 Vet. App. at 301 (noting that a medical examination report must contain clear conclusions with supporting data and a reasoned medical explanation connecting the two); and Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion must be supported by an analysis that the Board can consider and weigh against contrary opinions). 

Thus, the Veteran must be scheduled for a single VA examination and the examiner instructed to conduct both physical and psychiatric examination of the Veteran with review of the medical evidence and provide a medical opinion addressing the question of whether the Veteran's non-service-connected disabilities, when considered together, combine to make him unemployable.  See 38 U.S.C.A. § 5103A(d); Friscia, 7 Vet. App. at 294.  Such opinion must be based upon consideration of the Veteran's current medical condition as well as his documented history and assertions, to include employment history and education, and medical evidence associated with the record.  38 U.S.C.A. § 5103A.

The RO also should obtain the Veteran's up-to-date VA and private treatment records.

Accordingly, the case is REMANDED for the following:

1.  Contact the Veteran and/or his attorney and ask him to identify all VA and non-VA clinicians who have treated him for his disabilities since his service separation.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Undertake appropriate development through the Joint Services Records Research Center (JSRRC) or other appropriate Federal records repository to attempt corroboration of the Veteran's claimed in-service stressor of being exposed to constant enemy rocket and mortar attacks from February 1970 to March 1970 while attached to Company B, Unit, the 4th BN 60th Army.  All efforts to obtain information corroborating the Veteran's claimed in-service stressor should be included in the claims file.  A copy of any information obtained from the JSRRC or other appropriate Federal records repository, to include a negative reply and any records provided, should be included in the claims file.

3.  If, and only if, the Veteran's claimed in-service stressor is corroborated by the JSRRC or other appropriate Federal records repository, then return the October 2009 VA examination report along with the claims file and a copy of this remand to the examiner who conducted this examination for an addendum to this examination report.  The examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's PTSD is related to active service.  The examiner also is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any acquired psychiatric disability other than PTSD, to include depression, is related to active service.  The examiner must accept as fact the occurrence of any corroborated in-service stressor.  A complete rationale must be provided for any opinions expressed.

4.  Forward the Veteran's claims file and a copy of this remand to an audiologist for review and a supplemental opinion regarding the etiology of the Veteran's bilateral hearing loss.  Do not schedule the Veteran for another examination concerning bilateral hearing loss.  

Based on review of the entire record, including the service treatment records, the Veteran's accounts that he has experienced hearing difficulties since service, the audiologist should offer opinions that respond to the following: 

What is the most likely etiology for the Veteran's bilateral hearing loss disability?  Specifically, is it at least as likely as not (a 50% or better probability) that such disability is due to his exposure to noise trauma in service?  If not, please identify the etiological factor(s) considered more likely.

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate.  If the requested opinion cannot be provided without resort to speculation, the examiner must thoroughly explain why that is so.

5.  Schedule the Veteran for appropriate examination to assess the severity and permanency of all his disabilities.  The claims file and a copy of this remand should be provided to the examiner for review.  The examiner must discuss the Veteran's documented medical history and assertions.  In addition, the examiner must elicit from the Veteran and record for evaluation purposes a full work and educational history.  The examiner must be asked to opine as to whether the Veteran's disabilities not due to misconduct, non-service connected when considered together, combine to preclude substantially gainful employment that is consistent with the Veteran's education and occupational experience.  If the Veteran is found unemployable, the examiner must comment on whether it is reasonably certain that such level of disability will continue throughout the Veteran's life.  A complete rationale must be provided for any opinions expressed. 

6.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his attorney.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


